United States Securities and Exchange Commission WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): June 30, 2010 INTERNATIONAL GAME TECHNOLOGY (Exact name of registrant as specified in charter) Nevada 001-10684 88-0173041 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9295 Prototype Drive, Reno, Nevada 89521 (Address of principal executive offices) (775) 448-7777 (Registrant’s Telephone Number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events On June 30, 2010, International Game Technology (the “Company”) announced that Richard Schneider, the Company’s Senior Vice President, Network Systems, is departing the Company to seek other opportunities.Mr. Schneider joined IGT in 2003 when the Company acquired Acres Gaming, Inc. Chris Satchell, the Company’s Chief Technology Officer, will assume responsibility for the Company's Research and Development efforts, which were previously under Mr. Schneider. The full text of a press release related to the foregoing is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description Press Release. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL GAME TECHNOLOGY Date: June 30, 2010 By: /s/J. Kenneth Creighton J. Kenneth Creighton VP Corporate Law and Asst Secretary INDEX TO EXHIBITS Exhibit Number Description Press Release.
